Citation Nr: 1201607	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back strain.

2. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2005 to November 2006 with, apparently, an earlier period of active duty that appears to have included service during the Persian Gulf War in the early 1990s.  The Veteran also served in THE Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 
.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999). 

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury in the line of duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. §3.6(c) . 

In addition, the law provides that where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

Here, as noted in the Introduction, the Veteran served on active duty from August 2005 to November 2006 with, apparently, an earlier period of active duty that appears to have included service during the Persian Gulf War in the early 1990s.  The Veteran also served in the Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The earlier period of service is not confirmed (although it apparently lasted around 3 years, according to the evidence of record) by a DD Form 214 or otherwise.  As well, the exact periods of Army National Guard service are not documented in the record.  Development in this regard in necessary prior to further appellate review.

In addition, from a review of the record, it does not appear that service treatment records from the Veteran's periods of active duty service have been associated with the claims folder.  Development in this regard is also necessary.  

The Board will now address the Veteran's claims separately below.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify all periods of Army National Guard service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA), to include through contact with the Alabama Adjutant General.  Also, the RO should contact the National Personnel Records Center (NPRC) and request the Veteran's service personnel records (his "201" file) and DD Form 214 covering his first period of active duty service, described above.  The Veteran's service treatment records generated during his periods of active duty service should also be requested.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If and service personnel or treatment records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records. 

2. After receipt of the aforementioned records, the Veteran must then be scheduled for VA examination before an appropriate specialist regarding his claimed low back disorder.  The examiner is asked to determine whether the Veteran currently suffers from a low back disorder.  

If the Veteran is diagnosed with a low back disorder, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred during any periods of his military service.  The examiner is also asked to opine as to whether the Veteran's low back disorder preexisted service and was likely permanently aggravated as a result of active service.  The examiner(s) should address any relevant documents in the record and thereafter, provide a medical opinion as to whether it is at least as likely as not that the Veteran's condition(s) is/are related to or aggravated by any period of ACDUTRA or INACDUTRA, in addition to his active military

The examiner(s) should be provided with the dates of the Veteran's periods of ACDUTRA and INACDUTRA in the examination request(s). 

Additionally, the examiner should consider the Veteran's in-service treatment records and VA treatment records (including prior VA examination record).  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

The claims file and a complete copy of this REMAND should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All indicated tests should be performed, and all findings reported in detail.  Rationale for the opinion rendered should be provided.  

3. After receipt of the aforementioned records, the Veteran also should be scheduled for a VA examination with an appropriate specialist to determine the nature and etiology of the diagnosed obstructive sleep apnea and the examiner is asked to state whether it is at least as likely or not (50 percent or greater probability) it is etiologically related to his military service. 

The examiner should address any relevant documents in the record and thereafter, provide a medical opinion as to whether it is at least as likely as not that the Veteran's condition is related to or aggravated by any period of ACDUTRA or INACDUTRA, in addition to his active military

The examiner should be provided with the dates of the Veteran's periods of ACDUTRA and INACDUTRA in the examination request. 

Additionally, the examiner should consider the Veteran's in-service treatment records and VA treatment records (including prior VA examination record).  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

The claims file and a complete copy of this REMAND should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All indicated tests should be performed, and all findings reported in detail.  Rationale for the opinion rendered should be provided.  

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If the claims are denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal




